Citation Nr: 1813606	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right leg shin splints.

2. Entitlement to an initial rating in excess of 10 percent for left leg shin splints.

3. Entitlement to service connection for right lower extremity sciatic nerve impingement as secondary to right leg shin splints.

4. Entitlement to service connection for left knee pain as secondary to left leg shin splints.

5. Entitlement to service connection for right knee pain as secondary to right leg shin splints.

6. Entitlement to service connection for right ankle pain as secondary to right leg shin splints.

7. Entitlement to service connection for left ankle pain as secondary to left leg shin splints.

8. Entitlement to service connection for left tibial stress fracture.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to September 2000.

The increased rating claims as well as the claim for service connection for right knee pain and left tibial stress fracture come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in April 2013 in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for right and left leg shin splints effective February 28, 2012 and 10 percent ratings for each leg.

The service connection claims for the right and left ankle, right sciatic nerve impingement, and left knee come before the Board on appeal from an October 2014 rating decision.

In January 2017, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  The record was held open for 90 days, and the Veteran's VA rheumatologist submitted a statement about her symptoms related to psoriatic arthritis.  The Veteran waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board notes that, although the issue of entitlement to service connection for a left tibial stress fracture was not certified to the Board, on her June 2014 substantive appeal to the Board noted she expressed an intent to appeal the issue of service connection for left tibial stress fracture.  Therefore, the Board has added the issue to the cover page.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Service Connection

The Veteran has not been afforded a VA examination of her claimed right and left ankle disabilities.  At her Board hearing, the Veteran described symptoms, including pain due to inflammation and weakness in the ankles.  She noted that she often rolls her ankles because they are weak and that she cannot wear heels.  She has had cortisone injections and takes Ibuprofen 800 milligrams three times per day to relieve pain.  Her VA rheumatologist in a January 2017 letter indicated that her ankle symptoms are related to psoriatic arthritis.  The rheumatologist noted that the first sign of psoriatic arthritis was her leg pain, diagnosed as shin splints during service, as well as ankle weakness.  This indicates that the Veteran's ankle pain may have been related to service. 

However, an examination and medical opinion are still necessary as the rheumatologist's opinion is not supported by a rationale.  Further, the opinion reveals a possible new diagnosis that has not yet considered in this case.  The Board would find a new examination and medical opinion are needed to address the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A new examination of the Veteran's right and left knees is needed as well to determine whether the Veteran's knee symptoms are also part of her psoriatic arthritis.  The rheumatologist did not indicate that this was so.  However, if the Veteran is having ankle and shin pain because of psoriatic arthritis, then the knees, just above the affected area, may also be affected by the condition.  Further, the medical opinion obtained in June 2015 regarding whether a knee disorder was related to service did not contain an adequate explanation or address the diagnosis of psoriatic arthritis.

The Veteran is also claiming service connection for left tibial stress fracture.  The tibia is between the ankle and knee cap, and examinations of the two on remand could bear on the outcome of the stress fracture claim.  As a result, the Board will wait to address the claim for service connection for left tibial stress fracture until the examination has been conducted and the medical opinions obtained.

A new medical opinion regarding the Veteran's right side sciatic nerve impingement is also needed.  In an October 2014 VA treatment record, the Veteran's physician indicated that her hip piriformis tendonitis was caused by her long standing ankle problem and was irritating her sciatic nerve.  This indicates that the Veteran's ankle problems are related to her sciatic nerve impingement.  Medical expertise is needed to assess whether and how the Veteran's ankle disorders are related to her sciatic nerve impingement and service.

In ordering these opinions, the Board notes that the Veteran testified that her VA physician provided a nexus opinion as memorialized in an October 2014 treatment record.  That record states that the Veteran was "seen again today for her ankle issues and her [right] hip and sciatica---these are felt to be [service connected]."  The Board finds that the physician was recording the Veteran's belief that these conditions were service connected, not that he himself was giving a medical opinion to that affect.  Further, even if he were, the opinion is of no value as it is not supported by any rationale.

Finally, the Veteran in her July 2016 appeal to the Board noted treatment by a private chiropractor.  Because a remand is necessary, she should be given an opportunity to provide VA with, or identify and authorize VA to obtain, such records.

Increased Ratings for Shin Splints

The Board feels that, in light of the examination(s) being conducted on remand that involve the lower extremities, that the increased rating claims should be remanded to the RO as they are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran's shin splints are currently rated under Diagnostic Code (DC) 5256, for impairment of the tibia and fibula.  The ratings under that DC contemplate impairment of the knee and ankle; thus, the requested examinations may reveal information regarding these two claims.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide, or to identify and authorize VA to obtain, private treatment records from a chiropractor from whom she reported receiving treatment in her July 2016 appeal to the Board.

2.  Thereafter, schedule the Veteran for an examination of her ankles, knees and legs, by the appropriate medical clinician.  After examination and review of the entire claims file, the examiner should opine as to whether:

(A) Does the Veteran have psoriatic arthritis?

(B) If so, is at least as likely as not (50 percent probability or greater) that the Veteran's current knee, ankle, and/or shin splint symptoms are part of her psoriatic arthritis?

(C) If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's psoriatic arthritis is related to service?

(D) If not, is it at least as likely as not (50 percent probability or greater) that another identified knee/ankle condition is related to service or to her service-connected shin splints?

(E) Is it at least as likely as not 50 percent probability or greater) that the Veteran's right sciatic nerve impingement is related to her psoriatic arthritis, her shin splints, or any other service-connected disability?

(F) Based on the findings of the examinations conducted, the examiner should opine, as appropriate, as to any findings relevant to left tibial stress fracture as needed so that the Board can adequately address the claim if/when the claim returns to the Board.

A complete rationale should be provided for any opinion rendered.  Please consider the Veteran's lay statements as to her symptomatology and address the January 2017 medical opinion from her rheumatologist.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

